Citation Nr: 0423634	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1942 to October 1943.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  A 
Travel Board hearing was held at the RO before the 
undersigned in December 2003.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is an 
anxiety disorder, rated 50 percent disabling.

2.  The veteran's anxiety disorder does not prevent him from 
tending to most self-care functions without regular personal 
assistance from others, nor does it render him unable to 
protect himself from the hazards or dangers incident to his 
daily environment.

3.  The veteran is not confined to his home or its immediate 
premises due to his service connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly 
compensation based on a need for regular aid and attendance 
or on housebound status are not met.  38 U.S.C.A. §§ 1114 (l) 
and (s), 5107 (West 2002); 38 C.F.R. §§ 3.350(b)(i), 3.352 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why his 
claim was denied in the October 2002 rating decision and in a 
July 2003 statement of the case.  An April 2002 letter 
(before the decision appealed) informed the veteran of the 
VCAA, of what evidence was needed to establish entitlement to 
both aid and attendance and housebound benefits and of his 
and VA's respective responsibilities in claims development.  
While the letter, dated April 15th, advised him that he 
should submit additional evidence in support of his claim by 
June 10th, 2002, it also advised him that evidence received 
within a year would be considered.  In fact, everything 
submitted by the veteran to date (more than 2 years later) 
has been accepted for the record, and considered.  

As to notice content, the letter advised the veteran what 
type of evidence was needed (and by inference that he should 
submit such evidence).  At the Travel Board hearing he was 
also advised what requirements remained to be satisfied in 
order to establish entitlement to the benefit sought.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  He has been afforded a VA 
examination.  He has not identified any pertinent records 
outstanding.  VA's duties to assist, including those mandated 
by the VCAA, are met.
Factual Basis

In an April 1944 rating decision, the veteran was granted 
service connection for a psychiatric disability, rated 10 
percent.  The rating was increased to 30 percent in January 
1972 and to 50 percent in April 2001.  This is the veteran's 
only service-connected disability.  

Of record are numerous medical records from several private 
medical facilities, dated from 1989 to 2003.  The records 
show he took Ativan for anxiety from October 2000 to March 
2002.  The records otherwise primarily show treatment for 
various nonservice connected disorders.  For example, a 
December 2001 discharge summary includes 11 diagnoses, 
including chronic obstructive pulmonary disease, congestive 
heart failure, diabetes mellitus, coronary artery disease, 
stroke with memory deficit, hypertension, peptic ulcer 
disease and anemia.  A psychiatric disorder was not listed at 
the time.  

On October 2000 VA mental examination the veteran indicated 
that he was not able to perform chores he would like to at 
home.  It was noted that he lived with his wife and that he 
liked to go to McDonalds (r) to have coffee with his friends.  
He spent most of his time around his house.  The examiner 
noted that the veteran had a fairly active life for a person 
his age (79 years old).  

In February 2002, a private examining physician reported that 
the veteran was able to walk, leave his home, eat, bathe, 
perform toilet functions and dress, all without the 
assistance of another person.  The examiner noted that it was 
unknown whether the veteran was mentally capable of handling 
his own funds, as well as how many hours he remained in bed 
on a daily basis.  

The veteran testified in December 2003 that he suffered from 
numerous medical problems, including his service-connected 
anxiety disorder.  He took pills for his nerves on a daily 
basis.  


Laws and Regulations

If a veteran, as the result of service-connected disability, 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance, SMC shall be awarded.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  (The rate of 
SMC under § 1114(l) is also payable when a veteran has 
established service connection for certain disabilities (e.g. 
blindness) or combinations of disabilities (none here 
applicable)).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination or 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  Id.  
If a veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disabilities 
independently ratable at 60 percent or more, or, (2)  by 
reason of service-connected disability is permanently 
housebound, SMC at the Housebound rate is payable.  For the 
purposes of this subsection, the requirement of "permanently 
housebound" will be considered to have been met when the 
veteran is substantially confined to such veteran's house 
(ward or clinical areas, if institutionalized) or immediate 
premises due to a service-connected disability or 
disabilities which it is reasonably certain will remain 
throughout such veteran's lifetime.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Aid and Attendance SMC

The record shows, (see February 2002 Aid and 
Attendance/Housebound Benefit report) that the veteran is 
able to walk, leave his home, feed himself, bathe, attend to 
toilet functions and dress, all without the assistance of 
another person.  It is neither shown, nor alleged that he is 
bedridden, or a patient in a nursing home.  The evidence does 
not show that he is so helpless as to be in need of regular 
aid and attendance of another person due to his single 
service-connected disability (The Board recognizes that he 
has nonservice-connected disabilities that cause substantial 
impairment; however, such are not for consideration in 
determining entitlement to SMC.).  

The preponderance of the evidence is against entitlement to 
SMC based on a need for aid and attendance, and there is no 
reasonable doubt to be resolved.  Gilbert, supra, at 55.

Housebound Status SMC

The threshold legal requirement for this benefit is a single 
service connected disability rated total.  Here, the 
veteran's only service connected disability is an anxiety 
disorder rated 50 percent (obviously less than total).  While 
the analysis does not need to proceed any further, there is 
also no additional service connected disability rated 60 
percent, nor is it shown that the veteran is housebound by 
the service connected psychiatric disability (all examiners 
have indicated that the veteran can (and does) leave the 
premises of his home.  Therefore, he does not meet the 
threshold requirement SMC based on housebound status.  As the 
law, and not the evidence, is dispositive, the appeal is 
denied due to the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Special monthly compensation based on need for regular aid 
and attendance or on housebound status is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



